Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 12, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154360(59)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  MICHAEL MARTIN,                                                                                        Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices
                                                                   SC: 154360
  v                                                                COA: 328240
                                                                   Kalamazoo CC: 2013-000485-NO
  MILHAM MEADOWS I LIMITED
  PARTNERSHIP and MEDALLION
  MANAGEMENT, INC.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel,
  Inc., to extend the time for filing a brief amicus curiae is GRANTED. The amicus brief
  will be accepted for filing if submitted on or before August 18, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 12, 2017
                                                                              Clerk